Case 6:20-cv-00539-RRS-PJH Document 10 Filed 06/22/20 Page 1 of 1 PageID #: 209



                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                             LAFAYETTE DIVISION

 JASPREET SINGH                                DOCKET NO. 20-cv-0539

 VERSUS                                        JUDGE ROBERT R. SUMMERHAYS

 CHAD WOLF, ET AL                              MAGISTRATE JUDGE HANNA

                                       JUDGMENT

        For the reasons stated in the Report and Recommendation of the Magistrate Judge

 previously filed herein, and after an independent review of the record, determining that the

 findings are correct under the applicable law, and considering the objections to the Report

 and Recommendation in the record;

        IT IS ORDERED, ADJUDGED AND DECREED that the Petition for Writ of

 Habeas Corpus (rec. doc. 1) is DENIED for lack of jurisdiction and the Emergency Motion

 to Stay Removal (rec. doc. 2) is DENIED AS MOOT.

        THUS DONE AND SIGNED, in chambers, in Lafayette, Louisiana, on this

 22nd day of June, 2020.



                                                 __________________________________
                                                         ROBERT R. SUMMERHAYS
                                                  UNITED STATES DISTRICT JUDGE
